Citation Nr: 1702106	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  10-48 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and V.H.


ATTORNEY FOR THE BOARD

K. Mitchell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1999 to April 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In May 2012, the Veteran testified during a travel board hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record.  

In June 2014, the Board remanded the issue for a VA examination and opinion.  The case has been returned to the Board for further adjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on her part.


REMAND

Although the Board sincerely regrets any additional delay, the issue of entitlement to service connection for sleep apnea, to include as secondary to service-connected depression must be remanded for further development.  

At the May 2012 travel board hearing, the Veteran stated that she had sleep issues in service.  An August 2004 treatment note, four months after her discharge, reflects the Veteran reported trouble sleeping for the last three years.  The Veteran's mother accompanied her to the hearing and testified that the Veteran moved in with her after she got out of the military.  Her mother stated that although she slept downstairs and her daughter slept upstairs she noticed loud snoring and her daughter awakening during the night.  She also stated that her daughter was never rested, complained of low energy, and was always tired.  Her mother also testified that the Veteran did not have any sleep issues prior to going into the military.  The Veteran and her mother stated that once the Veteran received her CPAP machine, her condition improved.  

An August 2014 VA examiner provided opinions for direct and secondary service connection.  For direct service connection, the VA examiner opined that it is less likely as not that the Veteran's obstructive sleep apnea had its onset in or is etiologically related to service.  The rationale provided was that there is no evidence of complaints, evaluation or treatment with a diagnosis of sleep related respiratory problems or any sleep apnea during military service.  The examiner also stated that the Veteran has a history of alcohol use that interfered with her sleep pattern.  

Unfortunately, the Board finds the VA opinion for direct service connection inadequate for rating purposes.  The examiner did not take into account any of the Veteran's or her mother's statements regarding her symptoms during or right after service.  The Veteran has testified that she began to have sleep issues while on active duty, her mother testified as to the symptoms the Veteran had after discharge while living in her home, and treatment records dated four months after discharge reflect the Veteran's reports of sleep problems since three years earlier.  The Board acknowledges, as noted above, VA treatment notes prior to October 2005 have not been scanned into Virtual VA or VBMS, so the VA examiner did not have the benefit of viewing those records.  As the opinion for direct service connection does not take into account the Veteran's or her mother's testimony regarding the onset of sleep apnea symptoms that began in service, and continued after discharge, an addendum opinion is necessary to address the issue of entitlement to direct service connection for the Veteran's sleep apnea.  

The Board finds the opinion and rationale rendered on secondary service connection to be adequate; therefore no action with respect to secondary service connection is necessary on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file any outstanding VA treatment records pertinent to the claims on appeal, to specifically include VA treatment records prior to October 2005.  

2.  Thereafter, return the claims file, to include a copy of this remand, to the August 2014 VA examiner for an addendum opinion on direct service connection.  If the VA examiner who drafted the August 2014 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  

The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed. 

Following a review of the claims file, the reviewing examiner is requested to provide the following:

Opine whether it is at least as likely as not (50 percent probability or more) that the Veteran's sleep apnea had its onset in or is otherwise etiologically related to service.  

For the purposes of this opinion, the examiner should take into account and discuss the Veteran's reports of sleep issues in service and after discharge, including testimony provided by her mother, as well as the August 2004 VA treatment note which reflects the Veteran reported have sleep issues for the prior three years.  

The examiner is advised that the Veteran is competent to report history and symptoms and that her reports must be considered in formulating the requested opinion.  If the examiner rejects the Veteran's reports, the examiner should provide a rationale for doing so.  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so, and must state whether there is additional evidence that would permit the necessary opinion to be made.  

3.  The AOJ should review the medical opinion/information obtained above to ensure that the remand directives have been accomplished.  If the question posed is not answered or sufficiently answered or the examination results are incomplete, the case should be returned to the examiner for completion of the inquiry.  

4.  Thereafter, the AOJ should readjudicate the remaining issue on appeal.  If the determination remains unfavorable to the Veteran, she and her representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered, and he should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.







The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


